Title: To James Madison from William Jarvis, 2 October 1807
From: Jarvis, William
To: Madison, James



Sir
Lisbon 2 Octr. 1807

The confusion exhibited in this place increases every day & which is by no means lessened by the uncertainty that every body is in as to the intentions of the Prince Regent.  Some beleive he will go, others are as fully persuaded that he will remain & take his chance.  The latter I imagine is the opinion of the French Legation.  I very much doubt whether the Prince is determined in his mind what to do.  Sometimes he concludes to depart for the Brazils, at other times his local & natural attachment to the Land of his nativity & of his ancestors, aided by his hopes of some sort of an adjustment prevail.  In the mean time the repair & preparation of his vessels of War continue, & within five days two others are began upon.  As soon as they are compleated they drop down to Bellem where they are moored; and the impressments still go on to man them.  A frigate sailed the other day with sealed orders.  It is beleived that she has gone to the Brazils & that much money was put on board of her & most of the public Diamonds.  It is supposed that she has gone to the Brazils.  One or two who pretend to know whisper about that the gold & diamonds were put on board by night with the greatest secrecy; but I take this to be all conjecture.  The french Govmt. having peremptorily demanded that the persons of the British subjects in this Kingdom should be siesed & that their property should be confiscated, & that the ports of this Kingdom be shut against all British trade whatever, & made these requisitions an ultimatum which not being complied with the French Charge left here yesterday in the Afternoon, the Secretary of Legation leaves here to-morrow & the Spanish Ambassador & family leave here on Saturday with the French Consul.  To the original demands I understand that this Govmt offered to shut its ports, to make an estimate of the British property here & to give the French a sum equal to it out of the Portugueze treasury, but absolutely refused to sieze their persons or property.  This would by no means satisfy the Emperor.  The English on their part have offered to let this Country remain neuter if the Treaty of Badajos is fulfilled, & have even gone further: they would consent that all their vessels of War should be excluded as well as their Merchantmen provided their subjects were allowed quietly to embark with their effects & that a French Army was not sent here  This proposal has likewise been rejected by the French Cabinet.  Some say that if the ports were shut & a seizure of persons & effects were made that no soldiers would be sent, others that an army will at all events be sent.  Mr. Gambier the British Consul General two days ago gave official Notice to the factory to depart.  His words were these "Be assured there is no hope for us, on the contrary it is most urgently recommended that we should depart, both persons & property with all possible speed."  The Convoy for England is to sail the 12th. in which nearly the whole of the English will go, and as much of their property is embarking as possible.  Part of the Cadiz fleet is daily looked for.  The 16th. Ulto. Gen Junot was at Bayonne & his army not in motion.  With entire Respect I have the honor to be 

Wm. Jarvis

